Exhibit 10.24

DONEGAL MUTUAL INSURANCE COMPANY

DONEGAL GROUP INC.

LONG-TERM EXECUTIVE INCENTIVE PLAN

Purpose

The Long-Term Executive Incentive Plan (this “Plan”) provides for the payment of
performance-based bonuses to Plan participants based upon the Donegal Insurance
Group’s achievement of profitable performance over a three-year period. The key
performance measure for this Plan is the adjusted statutory combined ratio, as
defined in this Plan.

The Compensation Committee of the Boards of Directors of Donegal Mutual
Insurance Company and Donegal Group Inc. (the “Committee”) shall have the sole
and absolute discretion to interpret and apply the terms of this Plan,
including, but not limited to, the determination of the achievement of the
performance objective of Appendix 1.

Scope

The calculation of the adjusted statutory combined ratio will be based on the
combined statutory financial results for the 2020, 2021 and 2022 calendar years
for the Donegal Insurance Group, which includes the following legal entities for
the purposes of this Plan:

Donegal Mutual Insurance Company

Atlantic States Insurance Company

Michigan Insurance Company

Mountain States Commercial Insurance Company

Mountain States Indemnity Company

Peninsula Indemnity Company

Peninsula Insurance Company

Southern Insurance Company of Virginia

Southern Mutual Insurance Company

Performance Measures

Adjusted Statutory Combined Ratio—statutory combined ratio based on three-year
financial results excluding any catastrophe adjustment(s), all executive
incentive plan bonus payments and/or accruals and a stock option expense
adjustment (see definitions below).

Bonus Formula

Each participant in this Plan shall be eligible to receive a bonus by
multiplying the participant’s 2022 base salary, as defined in this Plan, by the
bonus percentage shown in Appendix 1 that correlates to the average statutory
combined ratio over the three-year period.

The calculation methodology is illustrated below:

 

  •  

Average Statutory Combined Ratio of 97.0% = 40% x 2022 Base Salary = Performance
Bonus

Key Definitions

Base Salary—total wages as reported on a participant’s W-2 for 2022, excluding
any taxable fringe benefits, short or long-term disability pay, gains from
exercise of stock options and prior-year bonus.

Statutory Combined Ratio—sum of the net loss and loss expense ratio (net losses
and loss expenses incurred divided by net premiums earned), the expense ratio
(underwriting expenses less installment fee income divided by net premiums
written) and the dividend ratio (policyholder dividends incurred divided by net
premiums earned).



--------------------------------------------------------------------------------

Catastrophe Adjustment—an adjustment will be provided to the statutory combined
ratio for the purpose of this Plan to limit the net effect of up to two
catastrophe events per year. For purposes of this provision, a catastrophe event
is defined as an event for which the Property Claims Services unit of Insurance
Services Office issues a catastrophe serial number and for which the net effect
to the Donegal Insurance Group exceeds $5 million when aggregating losses
incurred, loss expenses incurred and reinstatement premiums. The statutory
combined ratio for the purposes of this Plan will be charged with:

 

  •  

The first $5 million of the net effect of a catastrophe

 

  •  

One-half of the amount between $5 million and $10 million

 

  •  

None of the net effect above $10 million

In the event that more than two catastrophe events, as defined above, occur
within a given calendar year, the statutory combined ratio for the purposes of
this Plan will be charged with all of the net effect of the third and subsequent
catastrophe events in that calendar year.

Stock Option Expense Adjustment—an adjustment will be provided to statutory
combined ratio for the purpose of this Plan to remove the effect of stock option
compensation expense included in the statutory financial statements.

Additional Provisions

 

1.

Participants must be employed by Donegal Mutual Insurance Company on or before
January 1, 2020 to be eligible to participate in this Plan. Participants must be
employed by the Donegal Mutual Insurance Company on December 31, 2022 in order
to receive a bonus payment under this Plan.

 

2.

A 50% reduction in the bonus payable under this Plan will occur if the employees
and managers of Donegal Mutual Insurance Company fail to qualify for bonuses
under their respective annual incentive plans in any calendar year included in
the three-year period covered by this Plan.

 

3.

Any bonuses earned under this Plan shall be paid prior to March 15, 2023.

 

4.

Approved participants in this Plan are listed in Appendix 1. Any changes to the
participants in this Plan must be approved by the Committee.

 

5.

This plan expires on December 31, 2022. The incentive payment will be a one-time
payment based on the three-year average statutory combined ratio. Upon the
expiration of this Plan, the Committee will be responsible for determining
whether to implement a new long-term executive incentive plan.

 

6.

Payment of bonuses under this Plan may be capped by the Committee in their sole
discretion.



--------------------------------------------------------------------------------

Appendix 1

LONG-TERM EXECUTIVE INCENTIVE PLAN

Calendar Years 2020, 2021 and 2022

 

ADJUSTED COMBINED RATIO

   INCENTIVE  

Over 100%

     None  

99.0 - 99.99%

     15 % 

98.0 - 98.99%

     25 % 

97.0 - 97.99%

     40 % 

96.0 - 96.99%

     50 % 

95.0 - 95.99%

     60 % 

94.0 - 94.99%

     70 % 

UNDER 94.0%

     85 % 

The participants eligible for the 2020-2022 Long-Term Executive Incentive Plan
are as follows:

 

  •  

Kevin G. Burke

 

  •  

Jeffrey D. Miller

 

  •  

Richard G. Kelley

 

  •  

Sanjay Pandey

 

  •  

Daniel J. Wagner

 

  •  

Kristi S. Altshuler

 

  •  

William A. Folmar

 

  •  

Francis J. Haefner, Jr.

 

  •  

Christina M. Hoffman

 

  •  

Jeffrey A. Jacobsen

 

  •  

Robert R. Long, Jr.

 

  •  

V. Anthony Viozzi